DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 2-7, 10, 11, and 13 are withdrawn in view of the newly discovered reference(s) to Gao et al (US Publication 2020/0014514 A1).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen IV et al (US Publication 2019/0319686 A1) in view of Gao et al (US Publication 2020/0014514 A1).
Regarding to claim 1, Chen IV discloses a method (fig. 34-35) for wireless communications, comprising: identifying a group of transmission reception points TRPs (fig. 29) in a coordinated wireless system (page 21 paragraph 0231; determine an initial group of TRPs); transmitting information associated with measurements between a user 
However, Chen IV fails to disclose for transmitting a reference signal on dedicated resources for each resource pool associated with the group TRP’s.
But, Gao discloses a method for wireless communication comprising transmitting a reference signal (fig. 12 page 9 paragraph 0139) on dedicated resources for each resource pool associated with the group TRP’s (fig. 5 page 8 paragraph 0130).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for transmitting reference signal as taught by Gao into Chen IV’s method to provide beam indication and management via signaling.
Regarding to claim 3, Gao discloses receiving a downlink message via dedicated resources for the resource pool of the TRP based at least in part on the transmitted reference signal (fig. 7 page 8 paragraph 0132).

Regarding to claim 5, Gao discloses receiving a downlink message via dedicated resources for a second resource pool (two resources sets) of a second TRP of the group of TRPs based at least in part on the transmitted reference signal; and communicating with the second TRP via the second resource pool (page 8 paragraph 0132).
Regarding to claim 6, Gao discloses the resource pool and the second resource pool are the same (page 8 paragraph 0135).
Regarding to claim 7, Gao discloses transmitting the reference signal to the TRP (page 9 paragraph 0139).
Regarding to claim 8, Chen IV discloses receiving, based at least in part on transmitting the information associated with measurements between the UE and the TRP, an indication of one or more TRP identifiers (IDs) for TRPs of the first coordinated cluster, wherein communication with the TRP is based at least in part on the indication of one or more TRP IDs (page 20 paragraph 0228).
Regarding to claim 9, Chen IV discloses receiving a broadcast signal from the TRP; and measuring a signal quality parameter of the broadcast signal, wherein the information associated with measurements between the UE and the TRP comprises a measurement report that includes the signal quality parameter (pages 3-4 paragraphs 0085-0086).

Regarding to claim 11, Gao discloses receiving a downlink message via dedicated resources for a second resource pool (two resource sets) of a second TRP of the group of TRPs based at least in part on the measurement report; and communicating with the second TRP via the second resource pool (page 8 paragraph 0132), wherein the resource pool and the second resource pool are the same (page 8 paragraph 0135).
Regarding to claim 12, Chen IV discloses the measurement report is transmitted to multiple TRPs including the TRP or a core network node in communication with multiple TRPs including the TRP (page 3 paragraph 0079).
Regarding to claim 13, Gao discloses monitoring a set of control channel resources associated with the resource pool of the TRP based at least in part on the indication of resources (page 8 paragraph 0132), the method further comprising: decoding at least one control channel message from the TRP based at least in part on the monitoring (fig. 22 page 12 paragraphs 0187-0188).
Regarding to claim 14, Chen IV discloses performing handover from the first coordinated cluster (TRP2 mobility set) to a second coordinated cluster (TRP3 mobility set) based at least in part on measurements between the UE and an additional TRP of the group of TRPs, wherein the second coordinated cluster comprises the TRP and the addition, .
Allowable Subject Matter
Claims 15, 17-26, and 28-30 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/DUC T DUONG/Primary Examiner, Art Unit 2467